1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   SARAH VAUGHAN,                                   CASE NO. 18cv2277-LAB (NLS)

12                                     Plaintiff,
                                                      ORDER GRANTING JOINT MOTION TO
                        vs.                           DISMISS [Dkt. 8]
13
     SYNCHRONY BANK,
14
                                    Defendant.
15
16         Plaintiff Sarah Vaughan and Defendant Synchrony Bank jointly move to dismiss this
17   entire action with prejudice. Dkt. 8. That motion is GRANTED and this case is DISMISSED
18   WITH PREJUDICE, with each side to bear its own costs and fees. The clerk is directed to
19   close the case.
20         IT IS SO ORDERED.
21   Dated: January 7, 2019
22                                                  HONORABLE LARRY ALAN BURNS
                                                    United States District Judge
23
24
25
26
27
28



                                              -1-
